                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                      )
                                               )              Case No. 8:19CR403
                      Plaintiff,               )
                                               )
       vs.                                     )
                                               )                     ORDER
CHARLES ELMORE,                                )
                                               )
                      Defendant.               )


    This matter is before the court on the defendant Charles Elmore’s Motion to Disclose

Identity of Confidential Informant. (Filing No. 25). A telephone conference was held on

April 3, 2020 regarding the motion. Kim Bunjer appeared for the Government and Karen

Hicks appeared for the defendant. The government does not object to the motion. Based

on the telephone conference with the parties the court hereby finds as follows:

       I find that the government must provide the identity of the confidential informant,

along with any information that may be used by the defendant to impeach the testimony

of the informant, including criminal histories, copies of his/her statements, and any

promises or consideration paid or inducements offered to the informant in exchange for

cooperation and testimony. The above information shall be disclosed to the defendant

not later than ten (10) business days prior to the date set for trial.

       IT IS ORDERED:         Defendant's Motion to Disclose Identity of the Confidential

Informant, Filing No. 25, is granted as set out above.
       Dated this 3rd day of April, 2020.


                                            BY THE COURT:


                                            s/Susan M. Bazis
                                            United States Magistrate Judge



                                   ADMONITION


       Pursuant to NECrimR 59.2, a party may appeal this order by filing a "Statement of
Appeal of Magistrate Judge's Order" within fourteen (14) calendar days after being served
with the order. The party shall specifically state the order or portion thereof appealed from
and the basis of the appeal. Failure to timely object may constitute a waiver of any such
objection. The brief in support of any objection shall be filed at the time of filing such
objection. Failure to file a brief in support of any objection may be deemed an
abandonment of the objection.
